 

Exhibit 10.2

 

Execution Version

 

VOTING AGREEMENT, dated as of October 6, 2020 (this “Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Company”), and the persons listed on
Schedule A hereto (each, a “Stockholder” and collectively, the “Stockholders”).

 

WHEREAS Austin HoldCo Inc., a Delaware corporation (“Parent”), the Company,
Austin HoldCo Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Sub”), and the Company entered into an Agreement and Plan of Merger
dated as of September 9, 2020 (as the same may be amended or supplemented, the
“Merger Agreement”; capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement) providing for the merger of Sub with
and into the Company;

 

WHEREAS each Stockholder beneficially owns the number of shares of Company
Common Stock set forth opposite such Stockholder’s name on Schedule A hereto
(such shares of Company Common Stock, Company Series A Preferred Stock and other
capital stock of the Company, together with any other shares of capital stock of
the Company acquired by such Stockholder after the date hereof and during the
term of this Agreement, being collectively referred to herein as the “Subject
Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has requested that the Stockholders enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants to the Company (only as to such Stockholder and
not any other Stockholder) as follows:

 

(a) Authority; Execution and Deliver; Enforceability. The Stockholder has all
requisite power and authority to execute this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by the Stockholder
of this Agreement and consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Stockholder.
The Stockholder has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
subject to such enforceability potentially being limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally. The execution and delivery by the
Stockholder of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the
Stockholder under, any provision of any Contract to which the Stockholder is a
party or by which any properties or assets of the Stockholder are bound or,
subject to the filings and other matters referred to in the next sentence, any
provision of any Action, Judgment or applicable Law applicable to the
Stockholder or the properties or assets of the Stockholder.

 



 

 

 

(b) No consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by or with respect to the Stockholder
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby, other than such
reports under Sections 13(d) and 16 of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby.

 

(c) The Subject Shares. The Stockholder is the record and/or beneficial owner of
and has good and marketable title to, the Subject Shares, free and clear of any
Liens other than restrictions on transfer under applicable state and federal
securities laws. As of the date hereof, the Stockholder does not own, of record
or beneficially, any shares of capital stock of the Company other than the
Subject Shares. The Stockholder has the sole right to vote the Subject Shares,
and none of the Subject Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Subject
Shares, except as contemplated by this Agreement.

 

(d) Brokers. No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Merger and the other Transactions based upon
arrangements made by or on behalf of the Stockholder.

 

(e) Settlement Agreement. The Stockholder understands and acknowledges that the
Company is entering into the Settlement Agreement, dated as of the date hereof,
by and among the Company and the Stockholders in reliance upon the Stockholder’s
execution and delivery of this Agreement.

 

Section 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Stockholder as follows: The Company has all
requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
the Company of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company. The Company has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to such
enforceability potentially being limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally. The execution and delivery by the Company of this Agreement do
not, and the consummation of the transactions contemplated hereby and compliance
with the terms hereof will not, conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under, any provision of any Contract
to which the Company is a party or by which any properties or assets of the
Company are bound or, subject to the filings and other matters referred to in
the next sentence, any provision of any Action, Judgment or applicable Law
applicable to the Company or the properties or assets of the Company. No consent
of, or registration, declaration or filing with, any Governmental Entity is
required to be obtained or made by or with respect to the Company in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than such reports by
the Company under Sections 13(d) and 16 of the Exchange Act as may be required
in connection with this Agreement and the transactions contemplated hereby.

 



2

 

 

Section 3. Agreement to Vote; Other Covenants of the Stockholders. Each
Stockholder covenants and agrees as follows:

 

(a) Agreement to Vote.

 

(1) In Favor of Merger. Subject to Section 3(c), at any meeting of the
stockholders of the Company called to seek the Company Stockholder Approval, or
at any adjournment or postponement thereof, or in connection with any written
consent of the stockholders of the Company or in any other circumstances upon
which a vote, consent or other approval with respect to the Merger Agreement,
any other Transaction Agreement, the Merger, or any other Transaction is sought
(collectively, the “Special Meeting”), the Stockholder (i) shall, if a meeting
is held, appear at such meeting or otherwise cause the Subject Shares to be
counted as present at such meeting for purposes of establishing a quorum and
respond to each request by the Company or the Company for written consent, if
any, and (ii) shall vote or cause to be voted (and with respect to the Company
Series A Preferred Stock, on an as-converted basis) (including by written
consent, if applicable) the Subject Shares in favor of granting the Company
Stockholder Approval.

 

(2) Against Other Transactions. Subject to Section 3(c), at any meeting of
stockholders of the Company or at any postponement or adjournment thereof, or in
connection with any written consent of the stockholders of the Company or in any
other circumstances upon which the Stockholder’s vote, consent or other approval
is sought, the Stockholder shall vote (or cause to be voted) (and with respect
to the Company Series A Preferred Stock, on an as-converted basis) the Subject
Shares against (including by withholding written consent, if applicable) (i) any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company,
(ii) any Acquisition Proposal, (iii) any election of directors of the Company
(other than the election of directors proposed by the Company as part of
“management’s slate” in the Company’s own proxy statement) or any other matters
proposed by a third party in a proxy solicitation and (iv) any amendment of the
Company Charter or the Company Bylaws or other proposal or transaction involving
the Company or any Company Subsidiary, which amendment or other proposal or
transaction would be reasonably likely to in any manner impede, interfere with,
delay or attempt to discourage, frustrate the purposes of, result in a breach by
the Company of, prevent or nullify any provision of the Merger Agreement or any
other Transaction Agreement, the Merger, or any other Transaction or change in
any manner the voting rights of any class of Company Capital Stock. The
Stockholder shall not take or commit or agree to take any action inconsistent
with the foregoing.

 



3

 

 

(3) Revoke Other Proxies. The Stockholder represents that any proxies heretofore
given in respect of the Subject Shares that may still be in effect are not
irrevocable, and such proxies are hereby revoked.

 

(4) Irrevocable Proxy. The Stockholder hereby irrevocably grants to, and
appoints, the Company, and any individual designated in writing by the Company,
and each of them individually, as the Stockholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of the
Stockholder, to vote the Subject Shares, or grant a consent or approval in
respect of the Subject Shares in a manner consistent with this Section 3(a). The
Stockholder understands and acknowledges that the Company is entering into the
Settlement Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement. The Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 3(a)(4) is given in connection with the execution of the
Settlement Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of the Stockholder under this Agreement. The
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 212(e) of the DGCL.
The irrevocable proxy granted hereunder shall automatically terminate upon the
termination of this Agreement. Upon delivery of written request to do so by the
Company, such Stockholder shall as promptly as practicable execute and deliver
to the Company a separate written instrument or proxy that embodies the terms of
the irrevocable proxy set forth in this Section 3(a)(4).

 

(b) Intentionally Omitted.

 



4

 

 

(c) No Transfer. Other than pursuant to this Agreement, the Stockholder shall
not, directly or indirectly, (i) sell, transfer, tender, grant, pledge, assign
or otherwise dispose of (including by gift, tender or exchange offer, merger or
operation of law), encumber, hedge or utilize a derivative to transfer the
economic interest in (collectively, “Transfer”), or enter into any Contract,
option or other arrangement (including any profit sharing arrangement) with
respect to the Transfer of, any Subject Shares to any person other than pursuant
to the Merger, (ii) grant any proxies (other than as set forth in this
Agreement) or enter into any voting arrangement, whether by proxy, voting
agreement, voting trust or otherwise (including pursuant to any loan of Subject
Shares), or enter into any other agreement, with respect to any Subject Shares,
(iii) take any action that would make any representation or warranty of such
Stockholder herein untrue or incorrect or have the effect of preventing or
disabling the Stockholder from performing its obligations hereunder, or (iv)
commit or agree to take any of the foregoing actions or take any other action or
enter into any Contract that would reasonably be expected to make any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or delaying the Stockholder from performing any of its
obligations hereunder. Any action attempted to be taken in violation of the
preceding sentence will be null and void. Notwithstanding the foregoing or
anything else contained in this Agreement, (A) each Stockholder may Transfer any
Subject Shares to an Affiliated corporation, trust or other Person under common
control with the Stockholder, provided that in each such case the applicable
transferee has validly executed and delivered a voting agreement substantially
identical to this Agreement to the Company prior to such transfer, (B) the
foregoing shall not limit or preclude any transfers or redemptions of interests
in any Stockholder that is a hedge fund, private equity fund or similar
investment fund so long as such Stockholder continues to own the Subject Shares
and be bound by the terms of this Agreement, and (C) after the earlier to occur
of (I) November 2, 2020 and (II) the record date for the Special Meeting (such
earlier date, the “Trigger Date”), the Stockholder may make (1) transfers of
Subject Shares that the Stockholder owns as of the date of this Agreement or
hereafter acquires in open market sale transactions where the identity of the
ultimate purchaser is not known to such Stockholder or (2) if the Stockholder is
a partnership or limited liability company or other form of investment fund, a
distribution to one or more partners or members or other owners of such
Stockholder, provided that in each such case of (1) and (2) above, either (x)
the Stockholder retains voting rights over such Subject Shares by virtue of
being the owner thereof as of the record date and the Stockholder remains bound
by this Agreement, but the Stockholder will be deemed to have satisfied this
clause (x) if, as of the date of any transfer or distribution of Subject Shares
effected after the Trigger Date, a record date for the Special Meeting has not
been established or if a new record date is established subsequent to any such
transfer or distribution that is on a date that is after the date of such
transfer or distribution or (y) votes such Subject Shares to be transferred or
distributed in favor of the Merger if a proxy card and definitive proxy
statement is made available to the Stockholder prior to such sale or
distribution and the irrevocable proxy set forth in Section 3(a)(4) over such
Subject Shares remains in full force and effect following such sale or
distribution so long as the record date for the Special Meeting is not changed
after the date of such sale or distribution (it being agreed that if a proxy
card and definitive proxy statement is not made available to the Stockholder
prior to such sale or distribution, then such Stockholder shall instead comply
with the obligations set forth in the prior clause (x)). If any voluntary or
involuntary transfer of any Subject Shares covered hereby shall occur other than
a transfer of Subject Shares pursuant to clause (ii) or clause (iii) (provided
that with respect to clause (C) of the third sentence of this Section 3(c), the
Stockholder shall continue to comply with the obligations in sub-clause (x) or,
if applicable ,sub-clause (y), of clause (C) of the third sentence of this
Section 3(c)) of the foregoing sentence (including a transfer or disposition
permitted by clause (i) of the foregoing sentence, sale by the Stockholder’s
trustee in bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect,
notwithstanding that such transferee is not a Stockholder and has not executed a
counterpart hereof or joinder hereto.

 

(d) No Solicitation. The Stockholder shall not, and shall cause any officer,
director or employee of, or any investment banker, attorney or other adviser or
representative of, the Stockholder not to, directly or indirectly (i) solicit,
initiate or encourage the submission of, any Acquisition Proposal, or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal,
(ii) enter into any Acquisition Agreement with respect to any Acquisition
Proposal or (iii) enter into, participate in or continue any discussions or
negotiations regarding, or furnish to any person any information with respect
to, or otherwise cooperate in any way with or facilitate or enable any
Acquisition Proposal.

 



5

 

 

(e) Waiver of Appraisal Rights. The Stockholder hereby irrevocably waives, and
agrees not to exercise or assert, any appraisal rights under Section 262 of the
DGCL and any other similar statute in connection with the Merger.

 

(f) No Inconsistent Actions or Statements. The Stockholder shall not, and shall
cause its Affiliates not to (i) make any Acquisition Proposal or (ii) issue any
press release or make any other public statement with respect to the Merger
Agreement, the Merger any other Transaction Agreement or Transaction, without
the prior consent of the Company, except in the case of this clause (ii) as may
be required by applicable Law.

 

(g) Disclosure in Proxy Statement. The Stockholder consents and authorizes the
Company to publish and disclose in the Proxy Statement and the Company and
Parent to disclose in all documents filed with the SEC in connection with the
Merger Agreement its identity and beneficial ownership of the Subject Shares and
the nature of its obligations under this Voting Agreement.

 

(h) Notification of Acquisition of Additional Shares. At all times during the
period commencing with the execution and delivery of this Agreement and
continuing until termination hereof, the Stockholder shall promptly notify the
Company of the number of any additional shares of Company Common Stock, Company
Series A Preferred Stock or other capital stock of the Company and the number
and type of any other voting securities of the Company acquired by such
Stockholder, if any, after the date hereof and promptly deliver to the Company
an updated Schedule A including such Subject Shares. In the event of a stock
dividend or distribution, or any change in any of the Company Common Stock,
Company Series A Preferred Stock or other capital stock of the Company by reason
of any stock dividend, split-up, recapitalization, combination, exchange of
shares or the like, the terms “Subject Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of the Subject Shares may be
changed or exchanged.

 

Section 4. Termination. This Agreement shall terminate upon the earliest of (i)
the Effective Time, (ii) upon the termination of the Merger Agreement in
accordance with its terms or (iii) the mutual written agreement of the parties
to terminate this Agreement, other than with respect to the liability of any
party for breach hereof prior to such termination. The Stockholder may terminate
this Agreement upon the entry by the Company without the prior written consent
of the Stockholder into any amendment, waiver or modification of the Merger
Agreement that results in (i) a change to the form of consideration to be paid
thereunder or (ii) a decrease in the Merger Consideration.

 



6

 

 

Section 5. Additional Matters. Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as the Company may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

 

Section 6. General Provisions.

 

(a) Amendments. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto, provided that this Agreement may
be amended, and any provision hereof may be waived, with respect to any
Stockholder by an instrument in writing signed by the Company and such
Stockholder, without the consent of any other party.

 

(b) Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company or any
of the Company Subsidiaries or in such Stockholder’s capacity as a trustee or
fiduciary of any employee benefit plan or trust, if applicable. Nothing in this
Agreement shall (or require Stockholder to attempt to) limit or restrict a
director and/or officer of the Company in the exercise of his or her fiduciary
duties consistent with the terms of the Merger Agreement solely in his or her
capacity as a director and/or officer of the Company or in his or her capacity
as a trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director and/or officer of
the Company or any trustee or fiduciary of any employee benefit plan or trust
from taking any action in his or her capacity as such director, officer, trustee
and/or fiduciary.

 

(c) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to the Company in accordance with Section 9.02 of
the Merger Agreement and to each Stockholder at its address set forth on
Schedule A hereto (or at such other address for a party as shall be specified by
like notice).

 

(d) Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section to this Agreement unless otherwise indicated.
The preamble and the recitals set forth at the beginning of this Agreement are
incorporated by reference and made a part of this Agreement. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Wherever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The word “extent” and
the phrase “to the extent” shall mean the degree to which a subject or thing
extends, and such word or phrase shall not simply mean “if”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
terms “or”, “any” or “either” are not exclusive.

 



7

 

 

(e) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

(f) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. This Agreement
shall become effective against the Company when one or more counterparts have
been signed by the Company and delivered to each Stockholder. This Agreement
shall become effective against each Stockholder when one or more counterparts
have been executed by such Stockholder and delivered to the Company. Each party
need not sign the same counterpart. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, “.pdf” format or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

 

(g) Intentionally Omitted.

 

(h)Entire Agreement; No Third-Party Beneficiaries. This Agreement (i)
constitutes the entire agreement and supersedes all prior agreements,
understandings and representations, both written and oral, among the parties
with respect to the subject matter hereof and (ii) is not intended to confer
upon any person other than the parties hereto any rights (except the rights
conferred upon those persons specified as proxies pursuant to Section 3(a)(4))
or remedies hereunder. Nothing herein effects the Settlement Agreement which
shall remain in effect in accordance with the terms set forth therein.

 

(i) Governing Law. This Agreement and any dispute arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of laws principles of such State.

 

(j) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by the Company without the prior written consent
of each Stockholder or by any Stockholder without the prior written consent of
the Company, and any purported assignment without such consent shall be void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

(k) Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware, New Castle County, or, if that court does not have jurisdiction, a
federal court sitting in Wilmington, Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity. In addition, each
of the parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Court of Chancery of the State of Delaware, New Castle
County, or, if that court does not have jurisdiction, a federal court sitting in
Wilmington, Delaware in the event any dispute arises out of this Agreement or
any Transaction, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (d) agrees
that it will not bring any action relating to this Agreement or any Transaction
in any other court and (e) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

[Remainder of Page Intentionally Blank]

 



8

 

 

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

  Virtusa Corporation       By: /s/ Kris Canekeratne   Name: Kris Canekeratne  
Title: Chief Executive Officer

 

[Signature Page to Voting Agreement]

 





 

 

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

  STOCKHOLDERS:       NEW MOUNTAIN VANTAGE LO, L.P.       By: /s/ Daniel Riley  
Name: Daniel Riley   Title: Authorized Person       NEW MOUNTAIN VANTAGE FOCUS,
L.P.       By: /s/ Daniel Riley   Name: Daniel Riley   Title: Authorized Person
      NEW MOUNTAIN VANTAGE (CALIFORNIA) II, L.P.       By: /s/ Daniel Riley  
Name: Daniel Riley   Title: Authorized Person       NEW MOUNTAIN VANTAGE, L.P.  
    By: /s/ Daniel Riley   Name: Daniel Riley   Title: Authorized Person

 

[Signature Page to Voting Agreement]

 





 



 

  NEW MOUNTAIN VANTAGE CO-INVEST II, L.P.       By: /s/ Daniel Riley   Name:
Daniel Riley   Title: Authorized Person       NEW MOUNTAIN VANTAGE GP, L.L.C.  
    By: /s/ Daniel Riley   Name: Daniel Riley   Title: Authorized Person      
NEW MOUNTAIN VANTAGE ADVISERS, L.L.C.       By: /s/ Daniel Riley   Name: Daniel
Riley   Title: Authorized Person

 

[Signature Page to Voting Agreement]

 





 

 

SCHEDULE A

 

Name and Address of Stockholder Total Shares of
Common Stock
Owned
(10/5/2020) Total Shares of
Series A Preferred
Stock Owned

New Mountain Vantage, L.P.

 

1633 Broadway, 48th Floor

New York, NY 10019

93,923 -

New Mountain Vantage Focus, L.P.

 

1633 Broadway, 48th Floor

New York, NY 10019

144,256 -

New Mountain Vantage (California) II, LP

 

1633 Broadway, 48th Floor

New York, NY 10019

534,594 -

New Mountain Vantage LO, LP

 

1633 Broadway, 48th Floor

New York, NY 10019

33,749 -

New Mountain Vantage Co-Invest II, L.P.

 

1633 Broadway, 48th Floor

New York, NY 10019

1,788,143 -

New Mountain Vantage GP, L.L.C.

 

1633 Broadway, 48th Floor

New York, NY 10019

385,000 -

Total:

2,979,665  

 





 

 